 

Exhibit 10.15

 

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the Second Amendment), dated for
reference purposes only January 17, 2007 (Effective Date), is made and entered
into by and between Convera Corporation, a Delaware corporation (Tenant) and MCR
Aston, LLC (Landlord) (Tenant and Landlord, collectively, Parties) with
reference to the following:

 

RECITALS

 

A.

Tenant is the tenant under a lease (Lease) dated July 3, 2001 executed by Aston
Views, LLC (Original Landlord), pursuant to which Lease Tenant leases certain
Premises (as defined in the Lease) located within an office building located at
1808 Aston Avenue, Carlsbad, California, 92008 (Building).

 

B.

On December 21, 2004, Original Landlord transferred its interest in the Building
to Integrated Capital Technologies, Integrated Capital Enterprises, LLC, and MCR
6212, LLC as tenants in common (collectively, Previous Landlord).

 

C.

On January 1, 2007, Previous Landlord transferred its interest in the Building
to Landlord.

 

D.

Tenant and Landlord now wish to amend the Lease as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby covenant and agree as follows:

 

1.            Premises. Paragraph 3 of the Basic Lease Provisions and Paragraph
1 of the main body of the Lease are modified as follows:

(a)          Surrender of Space on First Floor. Tenant shall surrender 2,239
rentable square feet of space on the first floor as depicted on Exhibit A,
attached hereto and incorporated herein (First Floor Surrender Space). Tenant’s
surrender of the First Floor Surrender Space shall occur all at the same time
(i.e., not on an incremental basis), and the timing of such surrender shall be
at Tenant’s discretion, provided that such surrender shall occur after the
Effective Date and before March 1, 2007. Tenant shall continue to pay Rent on
the First Floor Surrender Space until such space is surrendered to Landlord.

(b)          Surrender of Space on Second Floor. Tenant shall surrender 2,231
rentable square feet of space on the second floor as depicted on Exhibit A.
(Second Floor Surrender Space). Tenant’s surrender of the Second Floor Surrender
Space shall occur all at the same time (i.e., not on an incremental basis), and
the timing of such surrender shall be at Tenant’s discretion, provided that such
surrender shall occur after the Effective Date and before March 1, 2007. Tenant
shall continue to pay Rent on the Second Floor Surrender Space until such space
is surrendered to Landlord.

 

1

 

--------------------------------------------------------------------------------




(c)          Retained Space. Tenant shall retain and continue to pay Rent on
approximately 2,808 rentable square feet of space on the first floor and 23,133
rentable square feet of space on the second floor, for a total of 25,941
rentable square feet (Retained Space).

2.            Premises Modifications. As soon as reasonably practicable,
Landlord shall, at Landlord’s sole expense, construct the proposed Premises
including (1) the provision of a double-door entrance to the building corridor
at a mutually agreeable location, (2) demising the IT room from the relinquished
space, (3) relocating existing cabinetry as necessary due to the location of the
new demising wall, and (4) providing exterior double doors with a concrete pad
to the parking lot similar to Tenant’s existing exterior double doors at a
mutually agreeable location. There shall be no Rent abatement during the period
of such construction.

3.            Parking Spaces. Paragraph 3 of the Basic Lease Provisions is
amended as follows: Upon the Effective Date, Tenant shall be entitled to a total
of 109 unreserved parking spaces.

4.            Rentable Square Footage. Paragraph 3 of the Basic Lease Provisions
is amended as follows: Commencing upon the Effective Date, the Rentable Square
Footage at any given time shall equal the sum of the Retained Space plus the
First Floor Surrender Space not yet surrendered plus the Second Floor Surrender
Space not yet surrendered.

5.            Rental Schedule. Paragraph 5 of the Basic Lease Provisions is
amended as follows: Upon the Effective Date, Base Rent shall be in the amount of
$2.03 per square foot of Rentable Square Footage per month (plus utilities), and
the Base Rent shall increase March 1, 2008 and each twelve month anniversary
thereafter by three percent (3%) of the then-prevailing Base Rent amount.

6.            Extended Term. Paragraph 4 of the Basic Lease Provisions and
Paragraph 2 of the main body of the Lease are amended as follows: The duration
of Initial Term is extended to February 28, 2012 (with such amended Initial Term
being referred to herein as the Extended Term). The provisions in the Lease and
in this Second Amendment pertaining to the Initial Term shall apply equally to
the Extended Term, except as otherwise expressly provided herein.

7.            Tenant’s Option to Terminate. Notwithstanding the provisions of
Section 6 above, Tenant shall have a one-time option to terminate the Lease on
February 28, 2010. Tenant shall exercise such option, if at all, by (a) giving
Landlord notice of Tenant’s election to exercise no sooner than May 31, 2009 or
later than August 31, 2009, and (b) paying at such time to Landlord the
unamortized portion of funds expended by Landlord for all Lease Commissions paid
to Studley pertaining to this Second Amendment.

8.            Tenant’s Operating Expense Percentage. Paragraph 7 of the Basic
Lease Provisions is amended to provide that, for all years commencing on or
after the Effective Date, Tenant’s Operating Expense Percentage shall be 31.2%.

9.            Base Year. Paragraph 6 of the Basic Lease Provisions is amended as
follows: For all years commencing on or after the Effective Date, the Base Year
shall be the calendar year 2007, such Base Year shall be grossed up, if
necessary, to assume 95% occupancy.

 

2

 

--------------------------------------------------------------------------------




10.          Condition of the Premises. The provisions of Paragraph 1.4 of the
Lease shall be interpreted to apply to only the Premises as contemplated in the
original Lease.

11.          Option to Extend Lease Term. Paragraph 38 of the Lease Addendum
shall be of no further force or effect.

12.         Right of First Refusal. Paragraph 41 of the Lease Addendum shall be
of no further force or effect.

13.          Notice. Paragraph 14 of the Basic Lease Provisions is amended to
provide that the Landlord notice shall be sent to Guy W. McRoskey, Esq., 1808
Aston Avenue, Suite 180, Carlsbad, CA 92008.

14.          Brokerage Fees. Landlord shall pay a commission of 1% to Grubb &
Ellis |BRE Commercial and 4% to Studley. Such payments shall not be made until
the Letter of Credit is in place pursuant to Section 16 below.

15.          Recapture of Brokerage Fees. The aggregate unamortized (on a
pro-rata basis) Lease Commissions paid by Landlord to BRE and Studley which
pertain to the Extension Term shall be subject to immediate recapture by
Landlord upon any breach or default by Tenant under the Lease which remains
uncured through the applicable cure period.

16.          Letter of Credit. The following provisions shall apply, subject to
any qualification set forth in Section 17 below:

(a)          In General. As soon as possible, but no later than January 22, 2007
(LC Date), Tenant shall deliver to Landlord, as protection for the full and
faithful performance by Tenant of all of its obligations under this Lease as a
result of any breach or default by Tenant under this Lease, an irrevocable and
unconditional negotiable standby Letter of Credit (Letter of Credit) payable in
the City of Los Angeles, California, running in favor of Landlord and issued by
a solvent, nationally recognized bank with a long term rating of BBB or higher,
under the supervision of the Superintendent of Banks of the State of California,
or a national banking association, in the amount of Four Hundred and Fifty
Thousand Dollars ($450,000) (Letter of Credit Amount). Tenant shall pay all
expenses, points, or fees incurred by Tenant in obtaining the Letter of Credit.

(b)          Letter of Credit Subject to Landlord Approval. The form and terms
of the Letter of Credit and the bank issuing the same (Bank) shall be acceptable
to Landlord, in Landlord’s reasonable discretion.

(c)          Reduction in Letter of Credit Amount. Landlord and Tenant agree to
cooperate to reduce the Letter of Credit Amount according to the following
schedule:

(1)          Provided that there is then no uncured event of material Default,
the Letter of Credit Amount shall be reduced by Fifty Thousand Dollars on March
1, 2009.

(2)           Provided that there is then no uncured event of material Default,
the Letter of Credit Amount shall be reduced by Fifty Thousand Dollars on March
1, 2010.

 

3

 

--------------------------------------------------------------------------------




(3)          Provided that there is then no uncured event of material Default,
the Letter of Credit Amount shall be reduced by Fifty Thousand Dollars on March
1, 2011.

(d)          Certain Mandatory Provisions. The Letter of Credit shall be drafted
such that:

(1)          The Letter of Credit shall be “callable” at sight, irrevocable, and
unconditional.

(2)          The Letter of Credit shall be maintained in effect for the period
from the LC Date and continuing until the date (Letter of Credit Expiration
Date) that is one hundred and twenty (120) days after the expiration of the
Extended Term; provided that Landlord shall release Tenant of any such
obligation thirty (30) days after the expiration of the Extended Term if (a)
there has been no uncured default or breach under the Lease at such time, (b)
Tenant has not filed for Bankruptcy or been the subject of any involuntary
Bankruptcy filing at or before such time, and (c) Tenant has not held over its
possession of the Premises beyond the date which is seven (7) days after the
expiration of the Extended Term.

(3)          The Bank shall be obligated to provide notice to Landlord of
non-renewal of the Letter of Credit thirty (30) days in advance of any
expiration of the Letter of Credit.

(4)          The Letter of Credit shall be fully assignable by Landlord, its
successors, and assigns.

(5)          The Letter of Credit shall permit partial draws and multiple
presentations and drawings.

(6)          The Letter of Credit shall be otherwise subject to the Uniform
Customs and Practices for Documentary Credits (1993-Rev), International Chamber
of Commerce Publication #500, or the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590.

(7)          The Bank will honor the Letter of Credit regardless of whether
Tenant disputes Landlord’s right to draw on the Letter of Credit.

(e)          Landlord’s Draw-Down Rights. Landlord, or its then managing agent,
shall have the right to draw down an amount up to the face amount of the Letter
of Credit if any of the following shall have occurred or be applicable:

(1)          Such amount is due to Landlord under the terms and conditions of
this Lease.

(2)          Tenant has filed a voluntary petition under the U.S. Bankruptcy
Code or any state bankruptcy code (collectively, Bankruptcy Code) and the same
is not withdrawn within forty-five (45) days, subject, however, to the
provisions of the U.S. Bank Code.

 

4

 

--------------------------------------------------------------------------------




(3)          An involuntary petition has been filed against Tenant under the
Bankruptcy Code and the same is not withdrawn within forty-five (45) days,
subject, however, to the provisions of the U.S. Bank Code.

(4)          The Bank has notified Landlord that the Letter of Credit will not
be renewed or extended through the Letter of Credit Expiration Date.

(f)           Duty of Tenant to Replenish. Tenant shall immediately, following
notice thereof, replenish to the Letter of Credit the amount of any Landlord
draw on the Letter of Credit.

17.          Clarification Regarding Landlord’s Remedies. Landlord shall be
entitled to draw on the Security Deposit and/or the Letter of Credit to cover
all damages incurred by Tenant’s default or breach (after notice and the
expiration of the applicable cure periods), including damages pertaining to
past-due rent, future rent (pursuant to CA Civil Code Section 1951.2), and the
recapture of brokerage fees (as set forth in Section 15 above). Landlord can
only draw upon the Letter of Credit (or Security Deposit) after notice and the
expiration of the applicable cure periods.  Furthermore, Landlord can only draw
upon the Letter of Credit (or Security Deposit) to the extent necessary to cure
the default(s), provided that no such restriction shall apply in the event (1)
Tenant has filed a voluntary petition under the U.S. Bankruptcy Code or any
state bankruptcy code (collectively, Bankruptcy Code) and the same is not
withdrawn within forty-five (45) days, subject, however, to the provisions of
the U.S. Bank Code, (2) an involuntary petition has been filed against Tenant
under the Bankruptcy Code and the same is not withdrawn within forty-five (45)
days, subject, however, to the provisions of the U.S. Bank Code, or (3) the Bank
issuing the Letter of Credit has notified Landlord that the Letter of Credit
will not be renewed or extended as required under the Lease.

18.          No Other Changes. Except as herein expressly provided to the
contrary, each and every term and condition of the Lease shall remain in full
force and effect.

19.          Counterparts. This Second Amendment may be executed in one or more
counterpart copies, and each of which so executed, irrespective of the date of
execution and delivery, shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.

[Remainder of page left blank intentionally.]



5

 

--------------------------------------------------------------------------------




20.          Facsimile Signatures. The parties agree that this Second Amendment
will be considered signed when the signature of a party is delivered by
facsimile transmission. Such facsimile signature shall be treated in all
respects as having the same effect as an original signature.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

 

LANDLORD

 

MCR ASTON, LLC

a California limited liability company

 

By:__________________________

Name:________________________

Its: __________________________

TENANT

 

CONVERA CORPORATION,

a Delaware corporation

 

By:__________________________

Name:________________________

Its: __________________________

 

 

6

 

--------------------------------------------------------------------------------






EXHIBIT A

 

Surrender Space

 

(See attached)

 

7

 

--------------------------------------------------------------------------------




[ex10-15_img1.jpg]


 

8

 

--------------------------------------------------------------------------------




[ex10-15_img2.jpg]


 

9

 

 